USCA4 Appeal: 22-6280      Doc: 18         Filed: 11/28/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6280


        HAZEL STOUDEMIRE, JR.,

                            Plaintiff - Appellant,

                     v.

        SERGEANT THOMAS, Prison Guard; LIEUTENANT PRIESTER; CAPTAIN
        LIVINGSTON,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. Joseph F. Anderson, Jr., Senior District Judge. (2:21-cv-01230-JFA)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Hazel Stoudemire, Jr., Appellant Pro Se. William Henry Davidson, II, DAVIDSON,
        WREN & DEMASTERS, Columbia, South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6280      Doc: 18        Filed: 11/28/2022     Pg: 2 of 2




        PER CURIAM:

              Hazel Stoudemire, Jr., appeals the district court’s order accepting the

        recommendation of the magistrate judge and dismissing without prejudice Stoudemire’s

        42 U.S.C. § 1983 complaint for failure to exhaust administrative remedies and declining to

        exercise supplemental jurisdiction over his state law claims. We have reviewed the record

        and find no reversible error. Accordingly, we affirm. Stoudemire v. Thomas, No. 2:21-cv-

        01230-JFA (D.S.C. Mar. 1, 2022). We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2